DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see 103 Rejections, filed 02/17/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 Rejections of claims 1-20 has been withdrawn. 
Applicant’s arguments, see 112 Rejections, filed 02/17/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 112 Rejections of claims 1-20 has been withdrawn. 
The examiner notes that the objections to the drawings have been overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for performing random access in wireless communications network and in particular to a method for supporting random access using a supplemental uplink carrier. Each of the Independent claims 1 and 11 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art reference Montojo (US 2018/0316481 A1) teaches a method of performing random access using a supplementary uplink carrier, wherein when the RSRP of the downlink reference signal transmitted from a base station is lower than a threshold, the UE may use the SUL carrier to perform random access as discussed in par.[0084]. While the disclosure of Montojo discloses performing RACH using an SUL-Carrier, as well as cell barring in par.[0034]. It does not explicitly disclose the step of identifying whether a supplementary uplink carrier for the first cell is available to the terminal, this is because the Montojo reference already assumes that SUL-Carrier is available. Furthermore, the disclosure of Montojo, while discussing briefly the concept of cell barring, does not consider the cell-barring if the SUL-Carrier are or are not available to the first cell. Therefore, the amended claims overcome the prior art references and the claims are allowed. 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411